         Case 4:18-cv-01885-HSG Document 951 Filed 01/16/20 Page 1 of 1


Bruce Genderson (pro hac vice)                     Matthew S. Warren (Bar No. 230565)
Kevin Hardy (pro hac vice)                         Erika H. Warren (Bar No. 295570)
Aaron Maurer (pro hac vice)                        WARREN LEX LLP
David Krinsky (pro hac vice)                       2261 Market Street, No. 606
Andrew Trask (pro hac vice)                        San Francisco, California, 94114
Kyle Thomason (pro hac vice)                       +1 (415) 895-2940
WILLIAMS & CONNOLLY LLP                            +1 (415) 895-2964 facsimile
725 Twelfth Street, N.W.                           18-1885@cases.warrenlex.com
Washington, D.C., 20005
+1 (202) 434-5000
+1 (202) 434-5029 facsimile
viceroy@wc.com


Attorneys for Non-Party Google LLC




                             UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
_________________________________________
                                         )    Case No. 4:18-cv-1885-HSG-EDL
IN RE KONINKLIJKE PHILIPS                )
PATENT LITIGATION                        )    JURY TRIAL DEMANDED
                                         )
                                         )    EXHIBIT TO SUPPLEMENTAL
                                         )    DECLARATION OF MATTHEW S. WARREN
                                         )    REGARDING [844] ADMINISTRATIVE
                                         )    MOTION TO FILE UNDER SEAL PAPERS IN
                                         )    SUPPORT OF ASUS’ OPPOSITION TO
                                         )    PHILIPS’ MOTION TO EXCLUDE
                                         )    OPINIONS OF EXPERT WITNESS
                                         )
_________________________________________)    Judge: Hon. Haywood S. Gilliam, Jr.




                                                              Case No. 4:18-cv-1885-HSG-EDL
          EXHIBIT TO SUPPLEMENTAL DECLARATION OF MATTHEW S. WARREN REGARDING MOTION TO SEAL
